Citation Nr: 0629729	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
amputation of the right foot as a result of complications of 
surgery performed by VA in September 2001 and of follow-up 
medical care by VA.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left foot disability, claimed as due to weight transfer as 
a result of the right foot amputation. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lower back disability, claimed as due to 
aggravation as a result of the right foot amputation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  

A hearing was held on November 3, 2004, in North Little Rock, 
Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

In a decision issued on May 19, 2005, the Board, in pertinent 
part, denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for amputation of the right foot as a result of 
complications of surgery performed by VA in September 2001 
and of follow-up medical care by VA; entitlement to 
compensation under 38 U.S.C.A. § 1151 for a left foot 
disability, claimed as due to weight transfer as a result of 
the right foot amputation; and, entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional lower back 
disability, claimed as due to aggravation as a result of the 
right foot amputation.  The veteran then appealed the Board's 
decision regarding those claims to the United States Court of 
Appeals for Veterans Claims (Court) and in an Order dated in 
May 2006, the Court vacated the Board's decision and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand (Joint Motion) filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To secure treatment records and to obtain 
a medical opinion.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005). Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

As pointed out by the parties in the Joint Motion, VA failed 
in its duty to assist the veteran in the development of his 
claim.  In this regard, it was noted that the VA treatment 
records documenting the veteran's surgical procedures in 
September 2001 were not associated with the claims file, and 
it does not appear that any attempt was made to obtain them.  
Such records may prove to be relevant and probative. 
Therefore, the RO should attempt to obtain any and all 
treatment records surrounding the veteran's right foot 
surgery in September 2001.

The parties to the Joint Motion also found the August 2003 VA 
examination upon which the Board based its opinion to be 
inadequate.  In particular, it was noted that the August 2003 
VA examiner had indicated that he had reviewed the veteran's 
claims file, but that the actual hospital records were not 
available for his review.  As discussed above, the VA medical 
records documenting the veteran's surgery in September 2001 
are not associated with the claims file.  As such, the August 
2003 VA examiner's opinion was not based on a complete 
clinical picture.  In addition, it was noted that the 
examiner failed to address the proximate cause of the 
veteran's additional disability, as he did not comment as to 
whether the outcome of the surgery was an event not 
reasonably foreseeable by VA medical care providers in 
providing the treatment in question.  Therefore, the Board 
finds that another medical opinion is necessary to determine 
the nature and etiology of any additional disability that may 
be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his feet and lower back.  After 
acquiring this information and 
obtaining any necessary 
authorization, the RO should obtain 
and associate these records with the 
claims file.  A specific request 
should be made for VA medical records 
pertaining to the veteran's right 
foot surgery in September 2001.

2.  The veteran's claims folder 
should be referred to the August 2003 
VA examiner, or if unavailable, to 
another suitably qualified VA 
examiner, for a clarifying opinion.  
The examiner is requested to review 
all pertinent records associated with 
the claims file, including treatment 
records pertaining to the veteran's 
right foot surgery in September 2001, 
and to indicate whether there was any 
additional disability following that 
surgical procedure.  If so, the 
examiner should also comment as to 
whether the additional disability was 
due to carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on VA's 
part in furnishing the medical 
treatment.  He should also indicate 
whether the outcome of the procedure 
was an event not reasonably 
foreseeable by VA medical care 
providers in providing the treatment 
in question.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2005), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


